DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims 
Claims 1, 3-4, 6-7, 12-14, 17-19, and 22 are pending in this Office Action.
Claims 2, 5, 8-11, 15-16, 20-21 are cancelled.
Information Disclosure Statement



The information disclosure statement (IDS) was submitted on 04/27/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claims 1, 17-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over (US 20170026133 A1) Jean-Christophe Antona et al., hereinafter “Antona” in view of None Patent Lecture “28-Gbaud InP Square or Hexagonal 16-QAM Modulator” C. R. Doerr et al., hereinafter “Doerr”.  	
1, Antona disclose an optoelectronic device for quadrature-amplitude modulation (QAM), comprising (Antona: Figs. 1-3, X-QAM see ¶¶ [0014]-[0018], [0025]): 
an input waveguide; a first intermediate waveguide, a second intermediate waveguide, each coupled to the input waveguide via an input coupler (Antona: Figs. 1-3, input waveguide connected between Laser 3 and a splitter/coupler and two intermediate waveguides (arms) of the interferometer (MZI) see Fig. 1, ¶¶ [0015]-[0018]); and 
an output waveguide, coupled to each of the first to fourth intermediate waveguides via an output coupler (Antona: Figs. 1-3, output waveguide connecting a combiner (output coupler) see Fig. 1, ¶¶ [0015]-[0018]), 
wherein each intermediate waveguide includes a modulating component connected in series with a phase shifting component (Antona: Figs. 1-3, intensity modulator 1 & 2 are connected in series with at least to one phase shifting component, see Fig. 1, ¶¶ [0017], [0015]-[0018]), and each modulating component is connected to a respective electronic driver (Antona: Figs. 1-3, each intensity modulator 1 & 2 are connected to a respective DATA electronic driver, n series with at least to one phase shifting component, see Fig. 1, ¶¶ [0015]-[0018]), the respective electronic drivers together being operable to produce a QAM modulated output from light entering the optoelectronic device from the input waveguide (Antona: Figs. 1-3, The block DATA driving which providing to each intensity modulator 1 & 2 and laser 3 output and phase shifting to provide x-QAM output , see Fig. 1, 3, ¶¶ [0015]-[0018], [0025]),

    PNG
    media_image1.png
    463
    810
    media_image1.png
    Greyscale

Antona does not expressly disclose a third intermediate waveguide, and a fourth intermediate waveguide, wherein a static phase difference between the first intermediate waveguide and the second intermediate waveguide is 180°, and a static phase difference between the third intermediate waveguide and the fourth intermediate waveguide is 180°, and
wherein a static phase difference between the first intermediate waveguide and the third intermediate waveguide is 90°, and a static phase difference between the second intermediate waveguide and the fourth intermediate waveguide is 90°.
However, Doerr does a third intermediate waveguide, and a fourth intermediate waveguide (Doerr: Figs. 1C, 16-QAM  modulator schematic, illustrate at least four intermediate waveguide 1-4, using four optical modulators in parallel that may be amplitude or phase modulators, see Page 1, introduction), wherein a static phase difference between the first intermediate waveguide and the second intermediate waveguide is 180°, and a static phase difference between the third intermediate waveguide and the fourth intermediate waveguide is 180° (Doerr: Figs. 1C, 16-QAM modulator, static phase difference btw first and second intermediate waveguide is 180° and static phase different btw third and fourth intermediate waveguide is 180°, see Page 1, introduction), and
wherein a static phase difference between the first intermediate waveguide and the third intermediate waveguide is 90°, and a static phase difference between the second intermediate waveguide and the fourth intermediate waveguide is 90° (Doerr: Figs. 1C, 16-QAM modulator, static phase difference btw first and third intermediate waveguide is 90° and static phase different btw second and fourth intermediate waveguide is 90°, see Page 1, introduction).

    PNG
    media_image2.png
    371
    576
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Antona wherein a static phase difference between the first intermediate waveguide and the second intermediate waveguide is 180°, and a static phase difference between the third intermediate waveguide and Doerr the modulated light beams have preselected relative phases when interfered to produce the output light beam. Producing the output light beam often involves interfering two or more of the modulated mutually coherent light beams with a relative phase of about 90 degrees, e.g., a relative phase in the range of 90 +/-20 degrees, will produce the output light beam may also involve interfering two of the modulated mutually coherent light beams with a relative phase difference of about 0, e.g., a relative phase in the range of 0+/-20 degrees, or with a relative phase difference of about 180, e.g., a relative phase in the range of 180+/-20 degree. MPEP 2143.I (A-D).  
Regarding claim 22, is construed and rejected in the same manner as claim 1. 
Regarding claim 17, the combination of Antona disclose the optoelectronic device of claim 1, wherein each modulating component is a phase modulator (Doerr: the design of Figs. 1C, allows the modulators to be amplitude and/or phase modulators, see Page 1, introduction the last paragraph).
Regarding claim 18, the combination of Antona disclose the optoelectronic device of claim 1, wherein each modulating component is an amplitude modulator (Doerr: the design of Figs. 1C, allows the modulators to be amplitude and/or phase modulators, see Page 1, introduction the last paragraph).









Claim 3, rejected under 35 U.S.C. 103 as being unpatentable over Antona in view of Doerr and further in view of (US 2012/0315036 A1) Daniel Kucharski et al., hereinafter “Kucharski”. 
Regarding claim 3, the combination of Antona disclose the optoelectronic device of claim 1, but does not expressly disclose wherein each of the respective electronic 
However, Kucharski disclose wherein each of the respective electronic drivers is a PAM-4 electronic driver, such that the respective modulating component can operate in four modulation states (Kucharski: Figs. 3, 4, illustrating PAM-4, the multi-level pulse-amplitude modulated Mach-Zehnder interferometer with associated electronic unit driving 303, 305, ¶¶ [0031], [0043]-[0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Antona each of the respective electronic drivers is a PAM-4 electronic driver, such that the respective modulating component can operate in four modulation states as taught by Kucharski because by using multi-level pulse amplitude modulated driving signal (PAM or PAM-4 and so on) and thus it reduces power, complexity and cable bulk penalties while offering significant improvement.  See Kucharski et al. paragraph i.e., [0007], [0018], [0045] & MPEP 2143.I (A-D).  










Claim 4, rejected under 35 U.S.C. 103 as being unpatentable over Antona in view of Doerr and further in view of (US 2016/0054640 A1) Jacob Khurgin et al., hereinafter “Khurgin”.
Regarding claim 4, the combination of Antona disclose the optoelectronic device of claim 1, but does not expressly disclose wherein the input coupler is configured to equally split input light between the two intermediate waveguides.
However, Khurgin disclose the input coupler is configured to equally split input (Khurgin: Figs.3, the input coupler 2 splits the input equally between two ports of 3 and 4 that are connected to waveguide arms 5 & 6, ¶¶ [0015]-[0018], [0025]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Antona so that the input coupler is configured to equally splits input light between the two intermediate waveguides as taught by Khurgin because the conventional Y-coupler (3 dB coupler) equally split the incoming light for square and sinusoidal shapes or 90 degree when phase difference is required.  MPEP 2143.I (A-D).  

Claim 6, rejected under 35 U.S.C. 103 as being unpatentable over Antona in view of  Doerr in view of Kucharski and further in view of  (US 2010/0111466 A1) Christopher Doerr et al., hereinafter “Doerr_2”.
Regarding claim 6, the combination of Antona disclose the optoelectronic device of claim 3, but does not expressly disclose further comprising a DC phase shifting intermediate waveguide, coupled to the input -2- 110768936.1waveguide via the input coupler and coupled to the output waveguide via the respective output coupler, the DC phase shifting intermediate waveguide being configured to re-center a constellation corresponding to the QAM outputs available from the optoelectronic device.  
However, Doerr_2 disclose a DC phase shifting intermediate waveguide, coupled to the input -2- 110768936.1waveguide via the input coupler and coupled to the output waveguide via the respective output coupler, the DC phase shifting intermediate waveguide being (Doerr: Figs. 1-4, the amplitude and phase modulation of these  x-QAM constellation may be center A/1B, MZM interferometer may be used as an electro-optic modulator for phase modulation of the light as well as amplitude modulation of light, ¶¶ [0038], [0053], [0046], [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination system of Antona the DC phase shifting intermediate waveguide being configured to re-center a constellation corresponding to the QAM as taught by Doerr because the spectral efficiency may be increased by relying on larger symbol constellations to modulate data stream onto the optical carrier or used by optical modulators in which optical phase shifters are constructed to provide a range of phase shifts.  MPEP 2143.I (A-D).

Regarding claim 7, the combination of Antona disclose the optoelectronic device of claim 3, wherein a static phase difference between two of the intermediate waveguides is set at 90° (Doerr: Figs. 1C, static phase difference btw second and third intermediate waveguide is set at 90°, see Page 1, introduction). 




Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Antona in view of Doerr and further in view of (US 2018/0173077 A1) Rene Marcel Schimogrow, hereinafter “Schimogrow”. 	
Regarding claim 12, the combination of Antona disclose the optoelectronic device of claim 1, but does not expressly disclose wherein each of the phase shifting 
However, Schimogrow disclose wherein each of the phase shifting components is a DC phase shifter (Schimogrow: Figs. 1A/1B, MZM interferometer having phase shift that each uses direct current (DC) bias for phase adjustment by applying DC voltage to DC phase adjusters for controlling the phase of each arm ¶¶ [0026]-[0018], [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Antona wherein each of the phase shifting components is DC phase shifter as taught by Schimogrow so that in order to obtain the best possible performance and meet the goal of adjusting the phase of each of the arm by applying DC voltage bias in effort to achieve a well power balanced as part of calibration process.  See Schimogrow paragraph [0038]-[0039] & MPEP 2143.I (A-D).  
Regarding claim 19, the combination of Antona disclose the optoelectronic device of claim 1, wherein each intermediate waveguide includes two modulating components connected in series, the two modulating components being: a phase modulator; and an amplitude modulator (Antona: Figs. 1-3, each arm includes one intensity modulator 1 or 2 (amplitude modulation) in series with at least one phase shifter, see Fig. 1, ¶¶ [0017], [0015]-[0018]).  
Antona does not expressly disclose the phase modulator. 
However, Schimogrow disclose each intermediate waveguide includes two modulating components connected in series, the two modulating components being: a phase modulator; and an amplitude modulator (Schimogrow: Figs. 1A/1B, MZM interferometer in each arm having a phase shifter ϕp and ϕn and amplitude modulator Ap and An ¶¶ [0024]-[0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Antona the two modulating components being: a phase modulator; and an amplitude modulator taught by Schimogrow because by modulating data onto the phase and modulating data onto the amplitude in this scenario the bandwidth of the transmitter can increase by 2.  MPEP 2143.I (A-D).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Antona in view of Doerr and further in view of (US 2016/0363835 A1) Radhakrishnan Nagarajan, hereinafter “Nagarajan”. 	
Regarding claim 13, the combination of Antona disclose the optoelectronic device of claim 1, but does not expressly disclose wherein each of the respective electronic drivers is a binary non-return-to-zero driver, such that the respective modulating component can be operated in two modulation states.
However, Nagarajan disclose wherein each of the respective electronic drivers is a binary non-return-to-zero driver, such that the respective modulating component can be operated in two modulation states (Nagarajan: Figs. 1-2, MZM interferometer having driver that is implemented in NRZ line code which is a binary code of “1” and “0” that can operate in two modulation state zero and one, ¶¶ [0032], [0037]-[0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Antona each of the Nagarajan so that the electronic binary NRZ driver can operate in two modulation states vs. two level modulation states.  See Nagarajan paragraph [0037]-[0039] & MPEP 2143.I (A-D).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Antona in view of Doerr and further in view of (US 2013/0170841 A1) Xiang Liu et al., hereinafter “Liu”.
Regarding claim 14, the combination of Antona disclose the optoelectronic device of claim 1, wherein the input coupler is configured to split input light between the first to fourth intermediate waveguides at a ratio of 2:1:2:1, such that two of the first to fourth intermediate waveguides receive twice the optical power of the other two of the first to fourth intermediate waveguides.
the combination of Antona does not expressly disclose t that two of the first to fourth intermediate waveguides receive twice the optical power of the other two of the first to fourth intermediate waveguides.
However, Liu disclose split input light between the first to fourth intermediate waveguides at a ratio of 2:1:2:1, such that two of the first to fourth intermediate waveguides receive twice the optical power of the other two of the first to fourth intermediate waveguides (Liu: Figs. 2, split input signal into four intermediate waveguide 221-224, first intermediate 221 and third intermediate 223 receive twice the optical power than second intermediate 222 and fourth intermediate waveguide 224, ¶¶ [0018]-[0020]).
 Antona split input light between the first to fourth intermediate waveguides at a ratio of 2:1:2:1, such that two of the first to fourth intermediate waveguides receive twice the optical power of the other two of the first to fourth intermediate waveguides as taught by Liu thus it should be noted that the arrangement of splitter and combiner can be realized in variety of suitable ways including replacing the three splitters with one that splits four-way, furthermore the desire power ratios.   See Liu paragraph [0019]-[0020] & MPEP 2143.I (A-D).  


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over (US 20170026133 A1) Jean-Christophe Antona et al., hereinafter “Antona” in view of Doerr and further in view of (US 2018/0205465 A1) Shinsuke Tanaka et al., hereinafter “Tanaka”.
Regarding claim 19, the combination of Antona disclose the optoelectronic device of claim 1, wherein each intermediate waveguide includes two modulating components connected in series, the two modulating components being: a phase modulator; and an amplitude modulator (Antona: Figs. 1-3, each arm includes one intensity modulator 1 or 2 (amplitude modulation) in series with at least one phase shifter, see Fig. 1, ¶¶ [0017], [0015]-[0018]).  
Antona does not expressly disclose the phase modulator. 
However, the combination of Tanaka disclose each intermediate waveguide includes two modulating components connected in series, the two modulating components being: a phase modulator; and an amplitude modulator (Tanaka: Figs. 1, two waveguides 115 and 116 two amplitude modulation  between SP1 and SP2 & SP3 includes at least one phase shifter P1 to P4 components being phase modulator and MZM1 and MZM2 being amplitude modulator, that -3, each arm includes one intensity modulator 1 or 2 (amplitude modulation) in series with at least one phase shifter, see Fig. 1, ¶¶ [0017], [0015]-[0018]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Antona the two modulating components being: a phase modulator; and an amplitude modulator taught by Tanaka because by modulating data onto the phase and modulating data onto the amplitude in this scenario the bandwidth of the transmitter can increase by 2.  MPEP 2143.I (A-D).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
 (US 6211996 B1)		Fuse; Masaru
(US 2018/0205465 A1) 	Shinsuke Tanaka et al., 
(US 2012/0308240 A1) 	Yuichi Akiyama, 
(US 2012/0229886 A1) 	Long Chen et al., 
(US 2016/0282699 A1) 	Erich Gottwald et al., 
(US 6211996 B1)		Fuse; Masaru
(US 2018/0173077 A1)	 Rene Marcel Schimogrow, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/ABBAS H ALAGHEBAND/             Primary Examiner, Art Unit 2636